  Case 21-40512       Doc 45   Filed 07/08/21 Entered 07/08/21 08:47:38     Desc Main
                                 Document     Page 1 of 3



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite 850
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - Telefax

Attorney for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE                                          §
                                               §
TROPHY HOSPITALITY, LLC.                       §     Case no. 21-40512-11

                                               §
        DEBTOR                                 §

    AMENDED JOINT MOTION FOR APPROVAL OF AGREEMENT PURSUANT TO
                      BANKRUPTCY RULE 4001(d)


        NO HEARING WILL BE CONDUCTED HEREIN UNLESS A WRITTEN
        RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
        BANKRUPTCY COURT, 660 NORTH CENTRAL EXPRESSWAY, 3RD FLOOR,
        PLANO, TEXAS 75074, BEFORE 5:00 O'CLOCK P.M., ON
        JULY 21, 2017, WHICH IS FOURTEEN (14) DAYS FROM THE
        DATE OF SERVICE HEREOF.

        ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE
        CLERK. A COPY MUST BE SERVED UPON COUNSEL FOR THE
        MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
        HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE
        HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

        IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
        REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO
        BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
        GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY
        BE TAKEN.


TO THE HONORABLE U.S. BANKRUPTCY JUDGE BRENDA T. RHOADES:
  Case 21-40512       Doc 45     Filed 07/08/21 Entered 07/08/21 08:47:38             Desc Main
                                   Document     Page 2 of 3



       COMES NOW, Trophy Hospitality, LLC (“Debtor”) and the Blue Star Frisco Retail, LLC

(“Blue Star”) and files this their Joint Motion for Approval of Stipulation Assuming Lease and

Resolving Motion for Relief Pursuant to Bankruptcy Rule 4001(d) and in support thereof, would

respectfully show unto the Court as follows:

       1.      Debtor filed this case under Chapter 11 on April 8, 2021.

       2.      The Debtor and Blue Star have reached an Agreement for the Debtor’s Assumption

               of its Lease with Blue Star and Resolving Pending Motion for Relief. The

               Agreement is in the form of a Joint Stipulation and is attached hereto as Exhibit A.

       3.      Pursuant to Bankruptcy Rule 4001(d) you have 14 days to Object to the entry of the

               attached Agreement.

       WHEREFORE, PREMISES CONSIDERED, the Debtors and Blue Star respectfully request

the Court approve this Joint Motion and for such other and further relief, in law or equity, to which

they may show themselves justly entitled.



                                               Respectfully submitted,

                                               Eric A. Liepins
                                               Eric A. Liepins, P.C.
                                               12770 Coit Road, Suite 850
                                               Dallas, Texas 75251
                                               (972) 991-5591
                                               (972) 991-5788 - Fax

                                               ___/s/ Eric Liepins
                                               ERIC A. LIEPINS, SBN 12338110

                                               ATTORNEY FOR DEBTOR

                                  CERTIFICATE OF SERVICE
  Case 21-40512       Doc 45     Filed 07/08/21 Entered 07/08/21 08:47:38             Desc Main
                                   Document     Page 3 of 3



       This is to certify that a true and correct copy of the above and foregoing Motion was
forwarded to U. S. Trustee, all those persons requesting notice, and all creditors of the estate, via
U.S. Mail, this 7th day of July 2021.


                                              _/s/ Eric Liepins_____
                                              ERIC A. LIEPINS
